BLATCHFOBD, District Judge.
Inasmuch as the register has, by section 4 of the act and general order No. 5, the general power to audit and pass the accounts of assignees, and, by section 27, it is provided, that, at the second general meeting of creditors, the assignee must report and exhibit to the court and to the creditors just and true accounts of all his receipts and payments, verified by his oath, and produce and file vouchers for all payments for which vouchers are required by any rule of the court, I think that the register has power, and that it is his duty, to audit any accounts so reported and exhibited. Section 27 requires the assignee to exhibit at the same time a schedule of creditors and property, and a statement of the whole estate, as then ascertained, and of property recovered and .property outstanding, and debts or claims undetermined, and moneys remaining in hand, and then and there the creditors, by a majority in value, are to determine what net sum shall be divided, retaining a sum sufficient to provide for undetermined claims not proved, and for other expenses and contingencies. The creditors are to have notice of this meeting, and must, therefore, be prepared to object, if they desire, to such accounts as the assignee shall then report and exhibit, under section 27. In order to arrive at the net sum to be divided, the outstanding claims, not disputed or objected to, must be arrived at, and their amount deducted. If they are not disputed or objected to, and appear to be proper charges, it is the duty of the register to direct their payment, as part of the business of auditing and passing the accounts even though they have not been actually paid by the assignee. They may properly come under the head of “other expenses,” the amount of which is to be retained by the assignee, such retention being specifically authorized by the meeting and the register, to meet the specific items, as such expenses.
The provision in section 28, for auditing and passing the accounts of the assignee at the meeting for the final dividend, cannot be regarded as in any manner implying that such accounts of the assignee as are presented at the second general meeting of creditors shall not then be audited and passed by the register.